AO 2458 (Rev. 02/08/2019) Judgment in a Cri1ninal Petty Case (Modified)                                                                          Page 1 of 1



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                        JUDGMENT IN A CRIMINAL CASE
                                v.                                                   (For Offenses 'c0111mitted On or After Noven1ber I, 1987)


                   Domingo Escareno-Ramirez                                          Case Number: 3:19-mj-21343

                                                                                     Jeremy Delicino
                                                                                     Defendant's Attorney


REGISTRATION NO. 84087298

THE DEFENDANT:
 lZI pleaded guilty to count(s) 1 of Complaint
                                 -----"-------------------------
 0 was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title & Section                    Nature of Offense                                                                      Count Number(s)
8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                            1

  D The defendant has been found not guilty on count(s) - - - - - - - - - - - - - - - - - - -
  0 Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                             ¥-TIME SERVED                                    D _ _ _ _ _ _ _ _ _ _ days

  lZl Assessment: $10 WAIVED lZI Fine: WAIVED
  lZl Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
  the defendant's possession at the time of arrest upon their deportation or removal.
  D Court recommends defendant be deported/removed with relative,                            charged in case


      IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
 of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
 imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
 United States Attorney of any material change in the defendant's economic circumstances.
                    --\
                       I                                                           Tuesday, March 19, 2019



       7i~\'")/
                                                                                   Date of Imposition of Sentence

             V                             ''-<'-f"!LED
 R.offi>pt:                                      L

                                                        MAR 1 9 2019
                                               CLERK, U.S. DISTRICT COURT
                                          SOUTHEl'N DISTRICT OF CALIFORNIA
 Clerk's Office Copy                      BY                              DEPUTY
                                                                                                                                    3:19-mj-21343
